Citation Nr: 1209910	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-27 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  

2.  Entitlement to service connection for bilateral shoulder wounds for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1951 to April 1953.  The Veteran died in April 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO received the appellant's substantive appeal on April 13, 2007 nine days after expiration of the time limit to file a substantive appeal.  Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  In this case, the RO did not raise the issue of timeliness in the statement of the case and the Board held a hearing on the issue on appeal.  Accordingly, VA has impliedly accepted the appellant's substantive appeal and it waives the issue of timeliness. 

FINDINGS OF FACT

1.  The Veteran died in April 2006. 

2.  At the time of the Veteran's death there was a pending claim for service connection for PTSD and residuals of bilateral shoulder wounds. 

3.  The appellant filed her claim for accrued benefits in April 2007. 

4.  Evidence on file at the time of death did not show that PTSD was related to corroborated in-service stressors. 

5.  Evidence on file at the time of death did not show that bilateral shoulder arthritis was present during service or within one year of service, or was otherwise caused or aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2011). 

2.  Bilateral arthritis of the shoulders was not proximately due to or the result of service-connected disease or injury, and service connection is not warranted for accrued benefits purposes. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.310(a) , 3.1000 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this matter, the appellant was provided with a letter dated in March 2008.  By this letter, the appellant was notified of her responsibility, and VA's, to provide and generate evidence.  The letter provided information regarding the elements, and the evidentiary requirements of accrued benefits claims.  The Board notes that the appellant was not informed of how VA assigns degree of disability and effective dates.  However, as the claims on appeal are not being granted, there is no prejudice in failing to be of the same.  See Dingess/Hartman, supra.  Moreover, as discussed below the appellant's accrued benefits claim is denied based on evidence already in the claims file on the date of the Veteran's death.  This, generally speaking, is the only type of evidence that can be considered with respect to such a claim. Further development, therefore, would serve no useful purpose.  Whatever facts are necessary to adjudicate the claim are contained in the claims folder.  Thus, notice or assistance to the appellant would be fruitless. 


The Board also concludes VA's duty to assist has been satisfied.  The RO has attempted to retrieve the Veteran's service treatment and personnel records, and to corroborate the claimed stressors.  The Board notes, however, that these records are unavailable because they were apparently destroyed by fire while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  The RO obtained VA treatment records pertaining to the Veteran's medical treatment.  The appellant testified at a videoconference hearing in October 2011.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007). 

Legal Criteria and Analysis

The appellant and her representative have contended that she is entitled to accrued benefits based on claims which were pending at the time of the Veteran's death.  She essentially contends that, because the Veteran had claims of service connection for PTSD, and bilateral shoulder wounds pending at the time of his death, she is entitled to pursue these claims for purposes of obtaining accrued benefits, and service connection for purposes of accrued benefits is warranted.   

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) ; Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in April 2006 and the appellant filed her claim in April 2007, but nine days after the expiration of the one year time frame.  However, as previously noted, the Board will consider the claim to have been timely filed.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)  (effective prior to July 13, 2010).  See also 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

The Board observes that VA amended the regulations governing PTSD claims in July 2010 in order to relax the evidentiary standard for corroborating in-service stressors.  See 75 Fed. Reg. 39843  (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f) ).  The Veteran died in 2006, several years before these regulations were amended.  Because the appellant's accrued benefits claim for PTSD is based on the evidence of record and the law and regulations that were in effect at the time of the Veteran's death, the Board finds that the former regulations governing adjudication of PTSD claims (including the requirement of in-service stressor corroboration) are applicable to this claim.  See 38 C.F.R. § 3.304(f) (effective prior to July 13, 2010). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

A. PTSD

The Veteran initially filed a claim for service connection for PTSD in April 1998.  In a rating decision of September 1999, the RO denied service connection for PTSD on the basis that there was no diagnosis of PTSD and no confirmed stressors.  The Veteran appealed that decision.  The appeal was pending before the Board at the time of his death in April 2006.  

The Board notes that the Veteran's service records are missing and were likely destroyed by fire.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Turning to the evidence of record, the Board notes that the evidence of record at the time of the Veteran's death included VA treatment records showing a diagnosis of PTSD.  Indeed, records of March 2005 and April 2005 noted diagnoses of PTSD.  Therefore, the remaining question is whether the diagnosed PTSD is due to in-service stressors.  

During his lifetime, the Veteran contended that his in-service stressors included: (1) that he witnessed a soldier step on a mine which blew off his foot; (2) shortly after that incident, the unit came under mortar attack, when he found himself and his lieutenant in a bunker which was hit by mortar on the shoulder and despite the injury he was able to dig himself and his lieutenant out and drag themselves out of the bunker; (3) they were buried under debris and the Veteran was hit by shrapnel in his right shoulder.  He further contended feeling fearful, helpless and thought he may die during the event.  Finally, the Veteran contended he received a Purple Heart and Bronze Star medals for the incident.  

The diagnoses of PTSD in March and April 2005 were based on the claimed stressors.  Therefore, the only remaining element of the Veteran's PTSD claim to be considered is whether there is credible supporting evidence that the claimed in-service stressors occurred.  See 38 C.F.R. § 3.304(f). 

With regard to this PTSD element, as noted, the evidence necessary to establish the claimed stressors actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d). 

Unfortunately, the Veteran's service records are unavailable and presumed destroyed in a fire, including his separation documents and DD Form 214.  A CURR response to an inquiry regarding the Veteran's allegations of mortar attacks on his unit states that they researched the Veteran's unit's records, the 27th Infantry Regiment for the period of January 1952 and were unable to document any combat incidents and casualties during that period.  It was noted that his unit was assigned to maintain security at a prisoner of war camp.  Numerous NPRC searches for records, including requests done in July 1999, October 2001, June 2003, January 2004 and March 2006 did not provide any corroborating evidence of the claimed stressors or of the Veteran's contentions that he was awarded the Purple Heart, Bronze Star medal or any other combat related award.  

The Board notes that there is no evidence in the record that would indicate the Veteran was involved in combat during his military service.  While the appellant has claimed that the Veteran was awarded the Purple Heart and Bronze Star medals, these allegations have not been able to be corroborated.  Moreover, the Veteran's DD 214 is not available for review.  Therefore, the Board finds that the Veteran did not engage in combat.

Moreover, although not applicable, to the extent that the Veteran's claimed in-service stressors indicate that they are based on fear of hostile military or terrorist activity, there is no documented evidence of record that the Veteran was stationed in Korea during the Korean Conflict or that his stressor would be consistent with the place and circumstances of his service.  Therefore, there is no indication in the record that any stressor that is related to fear of hostile military activity is consistent with the circumstances, conditions, or hardships of the Veteran's service. 

As the Board has determined that the Veteran did not engage in combat with the enemy or that any alleged fear of hostile military activity is not consistent with the circumstances of his service, the Veteran's lay testimony regarding his in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ).  The Veteran reported that his claimed stressors occurred between while serving in Korea.  As previously noted, the VA submitted multiple requests for corroboration of the alleged attacks and injuries, however, the Veteran's allegations have not been corroborated.  In fact, the information requests have specifically stated that the Veteran's unit did not come under attack during the claimed time frame and there were no casualties.  There is no other supporting evidence in the record regarding the claimed in-service stressors. 

The only evidence substantiating that the Veteran experienced the in-service stressors is his own statements during his lifetime and statements made after his death by his family who did not witness the claimed stressors.  The competent evidence, however, does not support these assertions, demonstrating instead that, during the Veteran's lifetime, there was no competent diagnosis of PTSD based on a corroborated in-service stressor.  The Veteran's statements made during his lifetime regarding his alleged in-service stressors, while competent, are not credible.  The record must contain service records or other supporting evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Id.  Although it is plausible that the Veteran experienced what he reported, without verification from personnel records, lay statements from service members, or other evidence in the record to support the Veteran's contention that this event occurred, the Board must deny service connection for PTSD. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the claim of entitlement to service connection for PTSD for accrued benefits.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


B.  Bilateral Shoulder Wounds

The appellant further claims that she is entitled to accrued benefits as the Veteran had a pending claim for service connection for residuals of shrapnel wounds to his shoulders.  

During his lifetime, the Veteran was afforded a VA examination in April 2002.  At the time, he reported having been injured in the late 1951 and early 1952 while in service with shrapnel.  After a physical examination, the Veteran was diagnosed with status post shrapnel wound to the back with residuals of laminectomy with spondylosis and degenerative disc disease, and bilateral shoulder arthritis which is unrelated to his shrapnel wounds.  It was noted the Veteran had three small punctate lesions on the back consistent with shrapnel wounds.  

As noted above, the Board has found that there is no competent and credible evidence that the Veteran engaged in combat.  The Board is cognizant that the April 2002 VA examiner found evidence of lesions in the back consistent with shrapnel wounds.  However, this was mostly based on the reported history by the Veteran of having been hit by shrapnel.  However, as noted, the Board has found that there is no competent and credible evidence that he engaged in combat.  Therefore, as the VA examiner's opinion is based on an inaccurate factual premise, the Board affords it little probative weight.  

However, regardless of the above determination, and even if the Board were to accept the allegations of shrapnel wounds, the pending claim at the time of the Veteran's death was a claim for a shoulder disability.  In this regard, the Board notes that the April 2002 examiner found the Veteran had bilateral shoulder arthritis which was unrelated to the shrapnel wounds.  The Board has been presented with objective and competent evidence that that the claimed arthritis is not secondary a service connected disease or injury, to include the Veteran's claimed shrapnel residuals.  The Board finds that such evidence is far more probative than the conclusory and unsupported statements by the Veteran and his wife.  In this regard, the Board notes as laypersons, they are not competent to render an opinion concerning questions of medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).
 
Accordingly, there is no competent and credible evidence relating the bilateral shoulder arthritis to service.  Indeed, quite the contrary, the competent evidence of record establishes that the bilateral shoulder arthritis is unrelated to any injury in service.

Finally, the Board notes that there is no evidence of bilateral shoulder arthritis within a year form service.  Rather, the first evidence of bilateral shoulder arthritis is not until 2002, many years after service.  Accordingly, the presumption of service connection is not applicable.  

In sum, the record demonstrates that the Veteran had bilateral shoulder arthritis at the time of his death.  However, the record at the time of the Veteran's death was devoid of competent evidence indicating a connection between any claimed in-service injury and the bilateral shoulder arthritis.  Moreover, the medical evidence of record indicated bilateral shoulder arthritis many years following service.  As such, the weight of the probative evidence is against the claim.  Service connection would have been unwarranted for a bilateral shoulder disability. 

The Board is sympathetic to the appellant's claim and recognizes the sincerity of her belief that a bilateral shoulder disability should have been service connected during the Veteran's lifetime.  However, a preponderance of the evidence is against the claim for service connection for purposes of accrued benefits, and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought. 


ORDER

Entitlement to service connection for PTSD for accrued benefits purposes is denied. 

Entitlement to service connection for a bilateral shoulder disability for accrued benefits purposes is denied. 



____________________________________________
MICHAEL A. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


